Case: 1:18-mc-00010-SJD-SKB Doc #: 29 Filed: 10/09/18 Page: 1 of 2 PAGEID #: 772




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

STEVEN B. BARGER,                            :
                                             :         Case No. 1:18-mc-10
       Plaintiff,                            :
                                             :         Judge Susan J. Dlott
               v.                            :
                                             :         ORDER DENYING INTERESTED
FIRST DATA CORPORATION, et al.,              :         PARTY’S MOTION FOR 72(A) AND
                                             :         AFFIRMING MAGISTRATE JUDGE’S
       Defendants.                           :         ORDER TO COMPEL DEPOSITION
                                             :


       This matter is before the Court on Interested Party Julie K. Kelly’s Pro Se Motion for 72a

(Doc. 24), appealing the Magistrate Judge’s Order compelling Ms. Kelly to appear for a

deposition in this matter (Doc. 21). Defendants’ oppose Ms. Kelly’s Motion for 72a (Doc. 25).

Also pending are Ms. Kelly’s Motion for Sanctions (Doc. 7), Ms. Kelly’s Motion for Protective

Order (Doc. 27), Ms. Kelly’s Motion to Reconsider Obtaining Electronic Case Filing Rights

(Doc. 28) and Defendants’ Motion to Shorten Time (Doc. 26).

       Pursuant to Federal Rule of Civil Procedure 72(a), the Court considered this matter and

concludes that the Magistrate Judge’s Order (Doc. 21) is neither clearly erroneous nor contrary

to law. In an abundance of caution—and because the Interested Party is proceeding pro se—the

Court thoroughly reviewed not only the Interested Party’s Motion and the Defendants’ Response

but also every document filed in this miscellaneous action. After doing so, the Court hereby

orders as follows:

    1. Ms. Kelly must appear for a deposition on October 15, 2018 at noon to be held at the

        United States Potter Stewart Courthouse, Room 203, 100 East Fifth Street, Cincinnati,

        Ohio 45202. Ms. Kelly must bring any and all documents in her possession as requested

        in the Subpoena previously issued for the August 31, 2018 deposition. The deposition
Case: 1:18-mc-00010-SJD-SKB Doc #: 29 Filed: 10/09/18 Page: 2 of 2 PAGEID #: 773




      will conclude no later than 5:00 p.m. Unless otherwise agreed, Ms. Kelly shall be

      allowed two five minute breaks and one fifteen minute break during the five hour

      deposition.

   2. Defendants must reimburse Ms. Kelly for reasonable child care expenses.

   3. Ms. Kelly’s Motion for Sanctions (Doc. 7), Motion for 72a (Doc. 24), Motion for

      Protective Order (Doc. 27), and Motion to Reconsider Obtaining Electronic Case Filing

      Rights (Doc. 28) are denied.

   4. Defendants’ Motion to Shorten Time (Doc. 26) is also denied.

      IT IS SO ORDERED.



      Dated: 10/9/18                      ___s/Susan J. Dlott_____
                                          Judge Susan J. Dlott
                                          United States District Court
